                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRIT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                   3:99-CR-194


       UNITED STATES OF AMERICA,                )
                                                )
       v.                                       )                   ORDER
                                                )
       BOBBY LEE BROADDUS                       )



       THIS MATTER COMES before this Court on the Court’s own Motion. Defendant

Bobby Lee Broaddus filed a Motion to Amend Judgement (Doc. No. 57) and that motion

remains pending. The Government is reminded of the Order issued on February 26, 2019 (See

Docket No. 61) directing them to respond. Specifically, the Court needs a record of the funds

recovered in order to properly respond to the Defendant’s motion.

       The Government is directed to respond to Defendant’s motion within thirty (30) days of

the entry of this Order.

       IT IS SO ORDERED.

                                        Signed: September 9, 2019
